DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites: “the assembly comprising”. Examiner suggests changing to “the feedback assembly”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-14 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokobov et al. (US 2018/0050816 A1) hereinafter Yokobov.
Regarding claim 1, Yokobov teaches a blade angle feedback assembly (100) (para. 0027; Figs. 1-12B) for a rotor (30) of an aircraft (Fig. 1),  rotor rotatable about a longitudinal axis and having blades (para. 0022) each rotatable about a span-wise axis (Fig. 1; para. 0022) to adjust a blade pitch angle thereof (paras. 0022 and 0044), the assembly comprising:
a feedback device (104) having a root surface (para. 0027; Figs. 6A-10);
a plurality of position markers (102) circumferentially disposed on the root surface (para. 0027; Figs. 6A-10), the plurality of markers circumferentially spaced from one another and non- aligned (the device 104 being annular) with the longitudinal axis (para. 0027; Figs. 1, 6A-10);
and at least one sensor (112) configured to detect  movement of the plurality of position markers relative to the at least one sensor at the rotor rotates about a longitudinal axis (para. 0033).
Regarding claim 2, Yokobov teaches all the claimed limitations as stated above in claim 1. Yokobov further teaches the plurality of position markers comprises a first plurality of position markers (102A, 102C; Figs. 6A-6B) circumferentially spaced from one another and oriented along a first direction (Figs. 6A-6B) and at least one second position marker (102B; Figs. 6A-6B) positioned between adjacent first position markers and oriented along a second direction angled relative to the first direction (Figs. 6A-6B).
Regarding claim 3
Regarding claim 4, Yokobov teaches all the claimed limitations as stated above in claim 1. Yokobov further teaches the plurality of position markers are embedded in the feedback device (Figs. 6A-7B).
Regarding claim 20, Yokobov teaches all the claimed limitations as stated above in claim 1. Yokobov further teaches the feedback device is coupled to rotate with the rotor about the longitudinal axis, and the at least one sensor is mounted adjacent the feedback device to detect a passage of the plurality of position markers as the feedback device rotates (Fig. 3; para. 0033).
Regarding claim 10, Yokobov teaches a bladed rotor system for an aircraft comprising:
a rotor (30) rotatable by a shaft (24) (Fig. 1) about a longitudinal axis (A), the rotor having blades with adjustable blade pitch angle (paras. 0022 and 0044),  
a feedback device (104) for detecting at least the blade pitch angle (paras. 0022 0044), the feedback device having 
a root surface (para. 0027; Figs. 6A-10); and 
a plurality of position markers (102) circumferentially disposed on the root surface (para. 0027; Figs. 6A-10), the plurality of markers circumferentially spaced from one another and non- aligned (the device 104 being annular) with the longitudinal axis (para. 0027; Figs. 1, 6A-10).
Regarding claim 11, Yokobov teaches all the claimed limitations as stated above in claim 10. Yokobov further teaches the plurality of position markers comprises a first plurality of position markers (102A, 102C; Figs. 6A-6B) circumferentially spaced from one another and oriented along a first direction (Figs. 6A-6B) and at least one second 
Regarding claim 12, Yokobov teaches all the claimed limitations as stated above in claim 10. Yokobov further teaches the feedback device comprises a body (Figs. 6A-6B) made of a non-magnetically permeable material and the plurality of position markers are made of a magnetically permeable material (para. 0033).
Regarding claim 13, Yokobov teaches all the claimed limitations as stated above in claim 10. Yokobov further teaches the plurality of position markers are embedded in the feedback device (Figs. 6A-7B).
Regarding claim 14, Yokobov teaches all the claimed limitations as stated above in claim 10. Yokobov further teaches the feedback device is coupled to rotate with the rotor (Fig. 3; para. 0033) and further comprising at least one sensor (112) mounted adjacent the feedback device and configured to detect a passage of the plurality or markers as the feedback device rotates about the longitudinal axis (para. 0033).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable Yokobov in of Kobayashi et al. (US 5,248,938) hereinafter Kobayashi.

However Kobayashi teaches a position sensor (10) used in a motor, the sensor being a magnetic sensor and has a C-shaped cross section (Fig. 1, 2A; Col. 2, line 48-Col. 3, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the sensor of Yokobov such that it has a C-shape as taught by Kobayashi as all claimed parts were known and would have yielded none but an expected result namely detecting the blade pitch angle with the C-shape sensor.
Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yokobov teaches the claimed limitations as claimed in claims 5 and 15 except that the sensor of Yokobov has one end secured to a plate (114) and is located interior of the annular feedback device. It would not have been obvious to modify the applied art by moving the sensor with one end fixed to the plate such that the two ends are positioned on either side of the root surface (the root surface being the body of the feedback device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure;
US 2015/0139798 A1 (Duke et al.), US 20180304991 A1 (Kudrna et al.), US 2018/0050789 A1 (Marone et al.) each teaches the claimed limitations as substantially claimed in claims 1 and 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745